J-S15004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    J.C.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                        Appellant              :
                                               :
                                               :
                  v.                           :
                                               :
                                               :
    NEW COURTLAND, MAX KENT,                   :   No. 1916 EDA 2021
    SEBRINA ROBINSON, AMANDA                   :
    BRACY, JOSEPH DUFFEY                       :

                Appeal from the Order Entered August 23, 2021
      In the Court of Common Pleas of Philadelphia County Civil Division at
                              No(s): 210401811


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM PER CURIAM:                                     FILED JULY 5, 2022

           J.C. (Appellant) appeals pro se1 from the order sustaining the

preliminary objections filed by New Courtland, Max Kent, Sebrina Robinson,

Amanda Bracy, and Joseph Duffey (collectively Appellees) and dismissing

Appellant’s complaint with prejudice. Appellant contends that the trial court

was biased. We affirm.

           The relevant facts and procedural history of this matter were

summarized by the trial court as follows:

           This case originated following [Appellant’s] two-week stay at New
           Courtland Square, an apartment complex with supportive services
           for the medically ill, in the Germantown section of Philadelphia
           County. [Appellant] was an intended participant of a housing
           services program between New Courtland Square and his health
____________________________________________


1 Appellant elected to represent himself in the proceedings before the trial
court and on appeal.
J-S15004-22


     insurance provider[.] [T]hrough the program, the insurance
     provider would pay [Appellant’s] rent provided he complete an
     application and comply with program requirements.              New
     Courtland Square provided [Appellant] with temporary housing
     over a two-week period in late February/early March 2021, during
     which [Appellant] did not complete his application for the program
     or meet with program staff as [required].

     On April 21, 2021, [Appellant] initiated this action alleging
     trespass, Pennsylvania wrongful eviction, Pennsylvania Unfair
     Trade Practices and Consumer Protection, Pennsylvania
     Conversion, Private Nuisance, Breach of Contract, Promissory
     Estoppel, Invasion of Privacy, Intentional Infliction of Emotional
     Distress, and Illegal Self-Help Lockouts by complaint. On June 8,
     2021, [Appellees] filed preliminary objections raising ten
     objections to [Appellant’s] complaint.

     On July 1, 2021, [Appellant] filed a motion for an extension of
     time to respond to [Appellees’] preliminary objections, which was
     granted and allowed J.C. until August 1, 2021 to reply. On August
     6, 2021, [Appellant] filed a reply to [Appellees’] preliminary
     objections, from which it is clear that [Appellant] believes that
     presenting the legal sufficiency of his case can be accomplished
     by making abusive and disparaging personal remarks against
     opposing counsel while simultaneously refraining from conforming
     to any rule of court or raising any actual legal issues or substantive
     merits of his own case. Further, [Appellant] threatened this
     [c]ourt with endless litigation if this [c]ourt did not find in his
     favor[:] “Talk about for spite[,] if I lose this case there is going to
     be lifetime litigation, I am filing suits for the next 30 years for
     spite.”   Throughout his reply in opposition to [Appellees’]
     preliminary objections, [Appellant] states that the standard of
     review is that of a motion to dismiss and in all of his submissions
     to this Court has consistently cited to federal, not Pennsylvania,
     law.

     On August 12, 2021, [Appellees] filed a response in opposition
     and on August 23, 2021, this [c]ourt issued an order sustaining
     [Appellees’] preliminary objections and dismissing [Appellant’s]
     complaint. . . . .




                                      -2-
J-S15004-22



Trial Ct. Op., 11/8/21, at 1-3 (formatting altered and footnotes omitted).2

       The trial court specifically noted the flagrantly racist, abusive, and

inappropriate language used extensively by J.C. throughout his pleadings. Id.

On September 21, 2021, Appellant filed a timely notice of appeal in which he

continued the use of racist and inflammatory language.                       Accordingly,

Appellees filed a motion to strike Appellant’s notice of appeal. The trial court

ordered Appellant to file a concise statement of errors complained of on appeal

pursuant     to   Pa.R.A.P.    1925(b),        and    in   a   subsequent   order,   while

acknowledging the         abusiveness and            impropriety of   Appellant’s racist

language, it denied Appellees’ motion to strike. Order, 10/25/21.

       On October 7, 2021, Appellant filed his purported Rule 1925(b)

statement, and on November 8, 2021, the trial court filed its opinion.

       In his brief, Appellant raises the following issues:

       A. Generally, the dismissal of the complaint was illegal, and it
          should move forward with all claims, do you agree?

       B. This case needs to be reassigned on remand, do you agree?

Appellant’s Brief at 3 (some formatting altered).

       At the outset, we first address whether Appellant preserved these issues

on appeal. It is well settled that issues that are not included in a court-ordered

____________________________________________


2 In its opinion, the trial court utilizes two separate footnotes to extensively
discuss the racist comments Appellant directed at Appellees’ counsel. See
Trial Ct. Op., 11/8/21, at 2-3, n.2 and n.3. We decline to restate the
inflammatory language cited in the trial court’s footnotes detailing Appellant’s
vitriol in this Memorandum as it is not necessary for the disposition of this
appeal.

                                           -3-
J-S15004-22



Rule 1925(b) statement are waived. U.S. Bank, N.A. for Certificateholders

of LXS 2007-7N Trust Fund v. Hua, 193 A.3d 994, 996 (Pa. Super. 2018)

(citing Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998), Commonwealth

v. Castillo, 888 A.2d 775 (Pa. 2005)). “This Court has held that our Supreme

Court intended the holding in Lord to operate as a bright-line rule, such that

failure to comply with the minimal requirements of Pa.R.A.P. 1925(b) will

result in automatic waiver of the issues raised.” Id. (citations omitted and

formatting altered).

       Here, Appellant’s Rule 1925(b) statement is a three-page attack on the

trial court.   However, it presents no issues in connection with the order

sustaining Appellees’ preliminary objections and dismissing Appellant’s

complaint.3 Accordingly, we conclude that Appellant has waived any challenge


____________________________________________


3 For the sake of completeness, we note that our standard of review of an
order sustaining preliminary objections is as follows:

       [We must] determine whether the trial court committed an error
       of law. When considering the appropriateness of a ruling on
       preliminary objections, the appellate court must apply the same
       standard as the trial court.

       Preliminary objections in the nature of a demurrer test the legal
       sufficiency of the complaint. . . . Preliminary objections which
       seek the dismissal of a cause of action should be sustained only
       in cases in which it is clear and free from doubt that the pleader
       will be unable to prove facts legally sufficient to establish the right
       to relief. If any doubt exists as to whether a demurrer should be
       sustained, it should be resolved in favor of overruling the
       preliminary objections.
(Footnote Continued Next Page)


                                           -4-
J-S15004-22



to the order sustaining Appellees’ preliminary objections and dismissing his

complaint with prejudice. U.S. Bank, N.A., 193 A.3d at 996.4

       Additionally, we acknowledge that the trial court noted that the only

discernable issue Appellant “appeared” to raise in his Rule 1925(b) statement

was a claim that the trial court was biased against Appellant. See Trial Ct.

Op., 11/8/21, at 3-4. However, we find that Appellant waived this claim as

well. The record reflects that Appellant never presented this issue to the trial

court. Rather, Appellant mentioned this claim for the first time in his Rule

1925(b) statement and therefore, Appellant waived this issue. See Pa.R.A.P.

302(a) (“Issues not raised in the trial court are waived and cannot be raised

for the first time on appeal”); Morgan v. Morgan, 117 A.3d 757, 762 (Pa.




____________________________________________


Retina Assocs. of Greater Phila., Ltd. v. Retinovitreous Assocs., Ltd.,
176 A.3d 263, 269 (Pa. Super. 2017) (formatting altered and citation
omitted).

4 While we acknowledge that Appellant is proceeding pro se, he is not entitled
to special deference, and we note that “[a]ny layperson choosing to represent
[himself] in a legal proceeding must, to some reasonable extent, assume the
risk that [his] lack of expertise and legal training will prove [his] undoing.”
Branch Banking & Tr. v. Gesiorski, 904 A.2d 939, 942 (Pa. Super. 2006).
Importantly, this Court will not act as counsel for an appellant. In re R.D.,
44 A.3d 657, 674 (Pa. Super. 2012). “When issues are not properly raised
and developed in briefs, when the briefs are wholly inadequate to present
specific issues for review[,] a Court will not consider the merits thereof.”
Branch Banking & Tr., 904 A.2d at 942-43.


                                           -5-
J-S15004-22



Super. 2015) (explaining that “appellants may not raise issues for the first

time in a Rule 1925(b) statement” (citation omitted)).5

       After review, we conclude that Appellant failed to preserve any issues

for appellate review.      Accordingly, we affirm the order granting Appellees’

preliminary objections and dismissing Appellant’s complaint with prejudice.

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/5/2022




____________________________________________


5 In any event, if Appellant had properly preserved a claim of judicial bias, we
would conclude that the issue is waived on a separate basis. Although
Appellant makes broad allegations of bias in his appellate brief, he fails to
develop an argument in any meaningful fashion. See generally Appellant’s
Brief at 20-23. On this basis, we would conclude that Appellant’s claim of bias
is waived. See Butler v. Illes, 747 A.2d 943, 944-45 (Pa. Super. 2000)
(finding waiver where the appellant’s argument lacked any meaningful
substance, consisted of merely conclusory statements, and failed to explain
or even tenuously assert how the trial court erred).

                                           -6-